Citation Nr: 1136246	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  02-15 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for erythema multiforme.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The appellant served in the U.S. Marine Corps Reserve from April 1980 to April 1986, including a period of active duty for training (ACDUTRA) from July 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the pendency of this appeal, the appellant relocated to Cheyenne, Wyoming; accordingly, the Cheyenne RO has assumed jurisdiction of the case.

This appeal was first previously before the Board in March 2004, at which time the Board denied the appellant's claim for service connection for erythema multiforme.  The appellant appealed the Board's March 2004 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2006 Order, the Court vacated the Board's March 2004 decision and remanded the claim in order for the appellant to be scheduled for a Travel Board hearing.  In September 2007, the appellant requested a videoconference hearing in lieu of a Travel Board hearing, and, in October 2007, he testified before the undersigned Veterans Law Judge via videoconference.  A transcript is associated with the claims file.

The Board issued a second decision adjudicating the appealed claim in December 2007.  The appellant also appealed that decision to the Court, and by a December 2008 Order, the Court granted a December 2007 Joint Motion to Vacate and Remand (Joint Motion) filed by the appellant and the Secretary.  The Joint Motion vacated the December 2007 Board decision and remanded the case for appropriate Board action.   The case is therefore again before the Board for review. 

FINDINGS OF FACT

1.  The appellant's erythema multiforme existed prior to his various periods of active duty for training and inactive duty training from April 1980 to April 1986.

2.  The preponderance of the competent and probative evidence of record is against a finding that the appellant's pre-existing erythema multiforme underwent a permanent increase in severity during his period of active duty for training or that the appellant's erythema multiforme is due to an injury incurred during his inactive duty for training.


CONCLUSION OF LAW

Erythema multiforme was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(22), (23), (24), 106, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any such error. 

In April 2001 and July 2003, the RO sent the appellant letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the appellant that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records in the custody of a Federal department or agency, including VA, the service department, and the Social Security Administration.  He was advised that it was his responsibility to send medical records showing he has a current disability as well as records showing a relationship between his claimed disability and service, or to provide a properly executed release so that VA could request the records for him.  The appellant was also advised that he should send information describing any additional evidence or the evidence itself.  This effectively informed him that he should provide any evidence in his possession that pertains to his claim.

The Board finds that the content of the April 2001 and July 2003 letters provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was advised of his opportunities to submit additional evidence.  Subsequently, an October 2002 SOC and SSOCs dated in July and September 2003 provided him with yet an additional 60 days to submit more evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

In addition, it appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, the Board notes the appellant testified that he is currently receiving treatment at the Crossroads Clinic in Cheyenne, Wyoming.  However, the appellant explained that he only receives re-fills on his medication at the clinic.  Therefore, the Board finds no reasonable possibility that medical records from that clinic would contain information or evidence regarding whether there is a nexus between the appellant's erythema multiforme and military service.  As a result, a remand in order to obtain records from the Crossroads Clinic is not necessary to assist the appellant in substantiating his claim.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant. The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claim herein is being denied, such issues are moot.  

Neither the appellant nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by appropriate inquiry.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and his attorney had sufficient knowledge of the information and evidence necessary to establish the claim).  The RO sought indicated records with the appellant's assistance, and all records obtained were associated with the claims file.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The appellant was appropriately informed, including by the appealed rating decision, an SOC, and SSOCs, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a claimant presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the claimant indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed supra and infra, the appellant was afforded a VA examination in June 2003, and based on the Joint Motion granted by Court Order in December 2008, the Board remanded the case to obtain a further VA examination, based on the prior VA examination providing an opinion addressing the medical question of aggravation of pre-service disability "because of" service rather than "during" service.  As a result, a further VA examination for compensation purposes was obtained in July 2010, reporting new findings and conclusions based on that examiner's review of the claims file and the appellant's assertions, review of pertinent medical knowledge, and examination of the appellant.  

This July 2010 examination adequately addressed the questions of the appellant's current and recurrent erythema multiforme and etiology of that condition, specifically by adequately concluding - based on careful review of the medical evidence and supported by careful and sufficient analysis as documented in the examination report - that his erythema multiforme was not aggravated during his period of active duty for training.  This medical report provided an informed opinion based on the record, including past treatment records and examinations and tests conducted, and the appellant's self-report of history and symptoms.  The Board finds that this medical examination and opinion, taken together with the balance of the evidence of record, is adequate for the Board's adjudication herein .  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination provided sufficient detail, and supported its conclusion with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further, the evidence so considered was sufficient and encompassed the evidence of record.  Id.  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for erythema multiforme including based on aggravation during ACDUTRA.  38 C.F.R. § 3.159(c)(4).  

While the appellant did submit two additional private medical statements in October 2010 and thus subsequent to the above examination, these did not afford new evidence or new opinion substantially distinct from that already of record or already reflected in the medical knowledge reviewed by the July 2010 VA examiner.  There is thus no reasonable possibility that the July 2010 VA examiner would arrive at a different conclusion  based on consideration of this additional evidence.  There is thus no indication that this additional evidence affects the adequacy or sufficiency of the July 2010 VA examination.  See Stefl, supra.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Claim for Service Connection for Erythema Multiforme 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  Although, for reasons explained below, the appellant is not entitled to this presumption, the Board notes that his claimed erythema multiforme is not one of those diseases subject to presumptive service connection.

As noted above, service-connected disability compensation is payable for disability which arose from active military, naval, or air service. Under the law, active military service includes (1) active duty (AD), (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on INACDUTRA.  See Brooks v. Brown, 5 Vet. App. 484 (1994).

In this case, the appropriate repository of service records, the National Personnel Records Center, has certified that the appellant did not have any AD, but had a period of ACDUTRA from July 1980 to December 1980.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203.  A certification of military service indicates that the appellant served in the U.S. Marine Corps Reserve from April 1980 to April 1986; therefore, other than the previously mentioned period, the remainder of the appellant's Reserve service was INACDUTRA.  In this regard, the Board notes that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

Therefore, in order to establish status as a "veteran" entitled to VA disability compensation under the law based upon active duty for training, the appellant must establish that he is disabled due to injury or disease incurred in or aggravated during the line of duty during that ACDUTRA period from July to December 1980.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  In the alternative, the appellant may show he is disabled from an injury, but not disease, incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Without the status as a "veteran," a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to veterans.  For example, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In addition, in trying to establish that a pre-existing condition was aggravated during active military service, the presumption of soundness of 38 U.S.C.A. §§ 1111, 1132 and the presumption of aggravation of 38 U.S.C.A. § 1153 are not applicable to persons who have not previously established the status of "veteran."  Paulson, supra.

At the outset, the Board determines that the presumption of soundness does not apply in this case because the appellant has not previously established his status as a veteran for his periods of ACDUTRA and/or INACDUTRA; that is, he has not previously been found to have a service-connected disability as a result of his ACDUTRA or INACDUTRA in the Marine Corps Reserve.

In addition, the Board notes the appellant has never alleged that his erythema multiforme had its inception during his period of ACDUTRA or that the condition is due to an injury suffered during INACDUTRA.  Instead, the evidence shows he has consistently reported that he has suffered from erythema multiforme since he was a child, and that the condition was aggravated by boot camp (on ACDUTRA), including vaccinations that were administered then.  At the October 2007 videoconference hearing, the appellant testified that he also thought the food and exercise in service aggravated his erythema multiforme.

The U.S. Marines Corps has reported that the appellant's service treatment records (STRs) and dental records are missing.  However, the RO has been able to obtain medical records from the Balboa Naval Medical Center, where the appellant was hospitalized and treated for erythema multiforme in August 1980.  At that time, it was noted that, when he was one day into boot camp (approximately ten days prior to admission to the hospital) he began noticing ulcerative lesions on his tongue.  He reported that over the next several days the lesions progressively worsened to the point where they were completely covering his tongue, bilateral buccal mucosa, gingival area, palate, and external lips.  He reported that, for the previous 10 years, he had experienced recurrent episodes of similar appearing lesions, which had a normal course of 7 to 10 days, with spontaneous remission always occurring.  He said that, in the past, the lesions were limited to the oral cavity and occasionally his upper extremities.  He also reported that it was the most severe episode he had ever experienced, and that he had never required hospitalization.  A progress note reflects that the examining physician noted that no etiological factors had been identified with regard to the appellant's erythema multiforme, either previously or at that time.  The appellant was treated with intravenous fluids and his oral lesions began resolving.  The diagnosis at discharge was erythema multiforme.  The available STRs are negative for any additional complaints, treatment, or findings related to erythema multiforme.

The first time the appellant is shown to have experienced problems associated with erythema multiforme after he was discharged from the Marine Corps Reserve was in September 1988, when he presented to the University of Colorado eye and dermatology clinics and was noted to have recurrent erythema multiforme of unknown etiology.  A September 1988 skin biopsy report reflects that he had a one-week history of recurrent, annular papules on his hands, elbows, and knees.  A biopsy of the skin on the left elbow confirmed erythema multiforme.  The appellant was told to return to the clinic if new lesions or herpetic lesions arose. 

In October 1990, the appellant presented complaining of soreness in his mouth, tongue, and throat that had persisted for one week.  He also reported having a fever for the previous two days.  He was admitted to the hospital with suspected classic multiforme of the oropharyngeal cavity.  However, a review of a pathology report from a prior dermatology biopsy was consistent with erythema multiforme and herpetic type lesions.  The appellant remained in the hospital for four days.  The assessment was erythema multiforme.  The Board notes that an October 1990 radiology report reflects that the referral diagnosis was Stevens-Johnson syndrome with a sore throat.  The impression was tonsillitis and epiglottitis.

Records from the Social Security Administration show the appellant continued to suffer from periodic flare-ups of erythema multiforme determined to be associated with recurring herpes simplex infections.  The flare-ups variously involved the appellant's hands, feet, face, arms, intraoral mucus membrane, and genitals.  Obtained records included private treatment records dated in September and October of 1993, December 1994, and January 1995. In August 1997, the appellant was again evaluated for symptoms associated with his erythema multiforme.  The examining physician, J.W., M.D., noted the appellant's medical history, including his in-service episode, and reported that he was eventually diagnosed with Stevens- Johnson syndrome.  Dr. J.W. also noted that the appellant had been diagnosed with herpes, and expressed a likelihood that the appellant's Stevens-Johnson syndrome was a complication of herpes.  She also stated, however, that it was not clear whether the appellant's reported outbreaks were secondary to herpes, Stevens-Johnson syndrome, or both. On examination, there were hyperpigmented lesions and areas of denudation over the buccal mucosa, as well as bleeding on the inside of the left cheek and blisters, denudation, and bleeding on the tongue.  A genital examination was not conducted.  The impression was Stevens-Johnson syndrome, rule out Reiters.

In June 2003, the appellant was afforded a VA examination in conjunction with his claim.  The VA physician reviewed the appellant's claims file and noted his medical history.  The appellant reported that since his discharge he had had between four and seven flare-ups of erythema multiforme per year, consisting of a sore mouth, fatigue, fever, and pain with eating and swallowing.  He reported that he had skin lesions in boot camp and developed lesions on the head of his penis during that time.  At the time of the examination, the appellant reported that he had sores in his mouth and on the head of his penis.  On objective examination there were no active target lesions on his skin or current bleeding in his mouth.  There were post inflammatory pigment changes on both arms and chest, as well as superficial ulcerations on his tongue.  Examination of the penis revealed an irregular, superficial ulceration, with slight bleeding and easy friability.  The diagnosis was erythema multiforme.

After examining the appellant and reviewing the claims file, the June 2003 VA examiner noted that the appellant had clearly documented erythema multiforme existing prior to service, and that the same symptoms he had in service had existed in childhood, although a diagnosis was not made until service.  The VA examiner opined that is not at least as likely as not that the appellant's erythema multiforme was aggravated beyond its natural progression by his military service, including by vaccinations received in service.  In making this determination, the VA examiner noted the appellant's in-service flare-up occurred early in service, with service records supporting the proposition that in-service vaccinations triggered or worsened his erythema multiforme.  The VA examiner also noted that erythema multiforme is known to have chronic episodic recurrences.

In the Joint Motion, the parties agreed that a VA examination opinion obtained in June 2003 was inadequate because the examiner opined that "it is not as least as likely as not that this appellant's erythema multiform was aggravated  beyond its natural progression by his participation in the military."  The Joint Motion pointed out that this was the wrong standard, and the examiner should have instead opined whether the disease increased beyond its natural progress during the period of ACDUTRA, rather than because of  his participation in ACDUTRA, citing 38 C.F.R. § 3.303(a).  

The appellant was accordingly afforded an additional VA examination for compensation purposes in July 2010.  The claims file was reviewed and the appellant's history was noted, including his history of erythema multiforme starting in seventh grade (and thus prior to service) following a tick bite, though reportedly with the symptoms then substantially confined to his mouth area.  The appellant reported that the condition had spread to his chest and arms following his entry into military service.  He further reported that his condition was exacerbated by stress, and that stress and physical training in service during boot camp caused progression of his lesions to his chest and upper arms.  He added that the condition about his mouth had been of such severity that he was transferred to the Balboa Naval hospital for in-service treatment.  The examiner noted that in fact service treatment records showed in-service hospitalization for erythema multiforme from August 4 to August 18 of 1980.  

The July 2010 examiner noted the appellant's report of having flareups of erythema multiforme four to five times per year, lasting a few weeks each, and reportedly triggered by stress.  The examiner further noted that the appellant did not have any current active lesions, though annular scars were present sparsely on his chest and forearms.  The examiner assessed erythema multiforme, currently in remission.  

The July 2010 examiner opined, "It is not likely that the disorder of erythema multiforme was aggravated (permanently increased in severity) beyond its natural course during the [appellant's] period of active duty from August 1, 1980 [through] December 7, 1980."  The examiner supported her opinion by careful, well-reasoned rationale based on the evidence presented and medical knowledge.  Specifically, she observed that the appellant had reported flareups of active disease being precipitated by current stress, such as, by the appellant's own examples, due to his car breaking down or to problems on the job.  The examiner thus concluded that current flareups precipitated by current stress would not be related in their onset to service because the current precipitating stresses were unrelated to service.  

The examiner further noted that pertinent medical literature informed that erythema multiforme is primarily self-limiting, though recurrence may occur.  Recurrences are noted to be usually associated with either chronic viral disease such as human immunodeficiency virus (HIV) or recurrent viral outbreaks such as herpes simplex virus (HSV).  The examiner further observed that HSV recurrence could be exacerbated by stress, and observed that records within the claims file indicate that the appellant has HSV.  However, the examiner also observed that there was no documentation that the appellant's erythema multiforme outbreaks were related to HSV.  

The examiner further observed that erythema multiforme may follow outbreaks of HSV or mycoplasma infections, or alternatively may be idiopathic in origin.  

The Board observes that the appellant submitted additional medical evidence in the form of two letters, both dated in October 2010, from medical practitioners addressing his erythema multiforme.  Both of these letters were based substantially on medical evaluations and testing by the Cheyenne Skin Clinic.  A biopsy of oral mucosa produced findings consistent with erythema multiforme.  Repeated testing at the Cheyenne Skin Clinic were negative for HSV, and the appellant was noted to also be negative for HIV and RPR (rapid plasma reagin - a screening test for syphilis).  These letters noted the appellant's reports of medications taken for his erythema multiforme, and of perceived triggers, including stress and sunlight.  

One of these medical practitioners, J.N., M.D., noted the appellant's perception that his erythema multiforme was worse when he enlisted in service.  She then observed that, for a small group, erythema multiforme may be precipitated by sunlight.  She also observed that, for some, vaccination has beens observed to precede

development of erythema multiforme, though typically not recurrent erythema multiforme.   J.N. did not provided any opinion addressing aggravation or causation as between service and the appellant's erythema multiforme, or an opinion regarding aggravation contemporaneous with service.   
 
The other October 2010 private medical practitioner letter, by J.A.S., PA-C, noted the appellant's perceptions that triggers for his erythema multiforme include elevated temperatures, sunlight, humidity, exposure to wool, trauma, and vaccinations, with all of these exposures present in basic training.  However, this medical practitioner also provided no opinion addressing aggravation or causation as between service and the appellant's erythema multiforme, or an opinion regarding aggravation contemporaneous with service.   

The Board observes that, while the July 2010 VA examiner apparently believed the appellant to have HSV based on prior medical findings of record and this was in conflict with the reported repeated testing results at the Cheyenne Skin Clinic negative for HSV, this discrepancy is ultimately immaterial to this case, since the VA examiner noted that the case presents no documentation of an association between any HSV and outbreaks of the appellant's erythema multiforme.  Thus, the VA examination report reflects that the July 2010 examiner did not rely, in her analysis and resulting opinion, on the appellant having or not having HSV.  

As the VA medical practitioner observed in the July 2010 report, the appellant's episodes of erythema multiforme have been self-limiting in nature, and the appellant's own assertions regarding episodes of his erythema multiforme are consistent with that observation.  As this VA medical practitioner thus concluded, the appellant's erythema multiforme was not aggravated during his period of ACDUTRA in 1980, with the in service episode not related to more recent and ongoing recurring episodes, which such recent episodes having been triggered by current stresses rather than by anything in the appellant's past.  There is no medical evidence which supports the proposition that the appellant's episode of erythema multiforme in service was productive of an increase in frequency or severity of subsequent episodes, up to the present, of the appellant's erythema multiforme.  
Although the appellant has himself opined to the contrary, the Board finds that the medical expertise of the July 2010 VA examiner - supported by the examiner's review of the medical evidence, including the relative weight of the evidence supporting the occurence of discrete and self-limiting episodes of recurrent erythema multiforme, and understanding of current medical knowledge pertaining to erythema multiforme - outweighs the competent lay opinion of the appellant  that his condition was aggravated during his period of ACDUTRA in 1980.  Rather, the medical evidence presented, including the July 2010 VA examination and the statements of recent private medical practitioners in October 2010, are to the effect that the appellant's various triggering exposures, including in service, may affect the nature of episodes of erythema multiforme, but are not shown to affect or increase the frequency or severity of future episodes of the disorder.  

Thus, based on the evidence presented, and with due consideration of the appellant's lay perceptions (though with greater weight assigned to medical knowledge and expertise of the medical practitioners who reviewed the evidence), the Board concludes that the preponderance of the evidence is against finding that the appellant's pre-service erythema multiforme was aggravated, i.e., permanently increased in severity, during the appellant's period of ACDUTRA from July 1980 to December 1980.

There is also no evidence to support any relationship between any injury or incident occuring during any period of INACDUTRA and the appellant's erythema multiforme.  

As a result, the Board concludes that the preponderance of the evidence is against a finding that the appellant's erythema multiforme was aggravated during his period of ACDUTRA or that his erythema multiforme is related to an injury suffered during INACDUTRA.  Therefore, the appellant has not established active service status for any of the periods of Reserve duty in question, and he has not achieved status as a "veteran" for the purpose of basic eligibility for VA compensation benefits.  Accordingly, the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erythema multiforme is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


